Exhibit 10.5

 

ESCROW AGREEMENT

(Earn Out Purchase Price – Pick’n Save Center)

 

 

This Escrow Agreement (this “Agreement”) is entered into as of the 11th day of
July, 2014, by and between SOUTH MAIN CENTER, INC., a Wisconsin corporation
(“Seller”), and IREIT WEST BEND MAIN, L.L.C., a Delaware limited liability
company (“Purchaser”), and Chicago Title Insurance Company (“Escrow Agent”).

 

 

RECITALS

 

A. As of the effective date hereof, Purchaser has purchased from Seller that
certain property located in West Bend, Wisconsin described on Exhibit “A”
attached hereto and incorporated herein (the “Shopping Center”), pursuant to the
terms of that certain Purchase and Sale Agreement dated April 4, 2014 (as
amended, the “Purchase Agreement”).

 

B. As of the effective date hereof, Seller and Purchaser have entered into that
certain Post Closing and Indemnity Agreement (“Post Closing Agreement”), a copy
of which is attached hereto as Exhibit “B” and incorporated herein.

 

C. Pursuant to Section 2 of the Post Closing Agreement, upon satisfaction of the
terms and conditions set forth in the Post Closing Agreement, Seller shall be
entitled to payments of the Earnout Purchase Price, which may be earned and paid
at one or more Earnout closings.

 

D. Seller and Purchaser have agreed that Purchaser shall deposit the Earnout
Purchase Price with respect to the Unbuilt Vacant Space (“New Building Earnout
Price”), as further detailed herein, with Escrow Agent, to be held and disbursed
in accordance with the terms of this Agreement.

 

 

AGREEMENTS

 

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00), the
mutual covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Seller, Purchaser, and Escrow Agent hereby agree as follows:

 

1. Recitals; Capitalized Terms. The above recitals are incorporated herein for
all purposes. Any capitalized term that is not defined herein shall have the
same meaning that is ascribed to it in the Post Closing Agreement.

1

 

 

 

2. Acceptance by Escrow Agent. Escrow Agent hereby accepts appointment as escrow
agent and agrees to serve under the terms of this Agreement and perform the
duties herein particularly described.

 

3. Deposit of Funds by Purchaser. (a) From time to time as Seller constructs the
Unbuilt Vacant Space (the “New Building Improvements”), but not more often than
monthly, Seller shall submit to Purchaser and Escrow Agent written evidence and
supporting documentation reasonably acceptable to Purchaser of the costs Seller
has incurred to date (or from the date of the last Expense Update Report, as
applicable) (each, an “Expense Update Report”). Each Expense Update Report shall
identify the New Building Improvements to which it pertains and the dollar
amounts so expended by Seller.

 

(b) Within five (5) business days after receipt of the Expense Update Report,
Purchaser shall deposit with Escrow Agent the amount shown on such Expense
Update Report; provided, however, in no event shall Purchaser be required to
deposit any sums in excess of the New Building Earnout Price. If Purchaser has
any objections to any Expense Update Report or requires additional
documentation, Purchaser shall notify Seller in writing (the “Objection Notice”)
within such five (5) business day period, setting forth the specific objection
or information required and the dollar amount to which such objection or request
applies (the “Objection Amount”); provided that (i) Purchaser shall be required
to timely deposit in escrow the amount set forth in such Expense Update Report
less the Objection Amount; (ii) upon receipt of the additional information or
Seller’s response resolving the objection in the Objection Notice, Purchaser
shall deposit the Objection Amount within three (3) business days; and (iii) in
no event shall the foregoing right of Purchaser to object or request additional
information be deemed a right to approve any construction budget or costs
associated with the construction of the New Building Improvements, it being
agreed and acknowledge that the foregoing right is solely to permit Purchaser to
request additional documentation and to verify the Expense Update Report is not
front-loaded and accurately reflects the costs incurred to date.

 

(c) Within five (5) business days after Seller’s satisfaction of the Earnout
Requirements with respect to the New Building Improvements (“New Building
Deposit Deadline”), Purchaser shall deposit the difference between the New
Building Earnout Price and the amount currently held in escrow by the Escrow
Agent. The Escrow Agent shall disburse payments of the New Building Earnout
Price at one or more Earnout closings, as further set forth in the Post Closing
Agreement.

 

(d) If Purchaser fails to make any payments or deposits required by this
Agreement on the date such payment or deposit was due, interest shall accrue on
such delinquent amounts at a fixed rate equal to Eight and 00/100 percent (8.0%)
per annum after such payment or deposit was due until such delinquent amounts
(together with accrued interest) are paid in full. The right to charge interest
on delinquent amounts shall be in addition to any other rights and remedies
Seller may have pursuant to the Post Closing Agreement.

 

2

 

 

 

(e) Escrow Agent accepts the New Building Earnout Price deposited pursuant to
the terms hereof in trust to be disbursed only in accordance with this Agreement
and the terms of the Post Closing Agreement. The New Building Earnout Price
shall be held by Escrow Agent in one or more interest-bearing and
federally-insured accounts (collectively, the “Account”) at financial
institutions acceptable to Seller and Purchaser (collectively, the “Bank”). As
used herein, the term “financial institution” shall mean a bank, savings
association or savings bank whose accounts are insured by the federal
government.

 

4. Obligations of Escrow Agent. Purchaser and Seller hereby agree that the
following provisions shall control with respect to the rights, duties,
liabilities, and privileges of Escrow Agent hereunder: (a) Escrow Agent is not a
party to, and is not bound by, or charged with notice of, any agreement out of
which this escrow may arise (other than this Agreement); (b) Escrow Agent acts
hereunder only as a depository and agent for Purchaser and Seller; and (c)
Escrow Agent shall be protected in acting upon any written notice, request,
waiver, consent, certificate, receipt, authorization, power of attorney, or
other paper or documents which Escrow Agent in good faith believes to be genuine
and what it purports to be.

 

5. Fee to Escrow Agent. Escrow Agent shall charge a fee in the amount of $500.00
in connection with this Agreement. Seller and Purchaser shall each be
responsible for payment of one-half (1/2) of such fee.

 

6. Termination. This Agreement shall be terminated upon the completion of all of
the New Building Improvements and Escrow Agent’s payment to Seller of the New
Building Earnout Price; provided, however, if Seller defaults under the terms of
that certain Construction Management Agreement by and between Seller and
Purchaser (a copy of which is attached hereto as Exhibit “C” and incorporated
herein) and Purchaser terminates such Construction Management Agreement and/or
elects to take over the Work (as such term is defined in the Construction
Management Agreement) as a result of such default, Purchaser shall notify Escrow
Agent in writing of same, with a copy of such notice to Seller, and any funds
held by Escrow Agent pursuant to the terms of this Agreement shall be released
to Purchaser five (5) business days after Escrow Agent’s receipt of such notice,
but only after Seller is first reimbursed for all reasonable out of pocket
expenses actually incurred under the Construction Management Agreement, such
cost not to exceed the New Building Earnout Price.

3

 

 

 

7. Notices. Any notices or communications required or permitted to be delivered
hereunder must be in writing and shall be deemed to be delivered upon receipt if
delivered personally, sent by facsimile, or deposited in the United States Mail,
certified, return receipt requested, postage prepaid, addressed to Seller or
Purchaser, as the case may be, at the following addresses and/or facsimile
numbers:

 

 

If to Seller:

 

South Main Center, Inc.

2001 W. Beltline Highway, Suite 200

Madison, Wisconsin 53717

Attn: Matthew Prescott

Telephone: (608) 250-2099

Facsimile: (608) 250-2093

 

With Copy To:

 

Whyte Hirschboeck Dudek S.C.

555 E. Wells Street, Suite 1900

Milwaukee, Wisconsin 53202

Attn: Brad Dallet

Telephone: (414) 978-5525

Facsimile: (414) 223-5000

 

If to Purchaser:

 

c/o Inland Real Estate Income Trust, Inc.

Attn: President

2901 Butterfield Road

Oak Brook, Illinois 60523

Telephone: (630) 218-4948

Facsimile: (630) 218-4935

 

With a Copy to:

 

The Inland Real Estate Group, Inc., Law Department

Attn: Brett Smith

2901 Butterfield Road

Oak Brook, Illinois 60523

Telephone: (630) 218-2885

Facsimile: (630) 218-4900

 

 

4

 

 

The addresses and facsimile numbers for providing notice may be changed by
providing notice of the said change pursuant to this paragraph.

 

8. Governing Law. The laws of the State of Wisconsin shall govern the rights and
duties of the parties hereto and the validity, construction, enforcement and
interpretation hereof; and the parties hereto hereby irrevocably agree that in
the event of any dispute involving this Agreement, venue for such dispute shall
lie in any court of competent jurisdiction in Washington County, Wisconsin.

 

9. Complete Agreement. This instrument embodies the entire agreement among the
parties, supersedes all prior agreements and understandings, if any, relating to
the subject matter hereof, and may be amended only by an instrument in writing
executed collectively by each of the parties hereto.

 

10. Counterparts. This Agreement may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement; but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart.

 

11. Legal Construction. In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof.

 

12. Successors and Assigns. This instrument shall be binding upon and shall
inure to the benefit of Seller, Purchaser and Escrow Agent and the respective
representatives, successors and assigns of each.

 

13. Attorney’s Fees. If either Seller or Purchaser is a prevailing party in any
legal proceeding brought under or with relation to this Agreement, then such
party shall be entitled to recover from the non-prevailing party all costs of
such proceeding and reasonable attorneys’ fees. The provisions of this paragraph
shall survive the termination of this Agreement.

 

[Signature Page(s) to Follow]

5

 

[Signature Page for Seller]

 

EXECUTED as of the date first set forth above.

 

  Seller:       SOUTH MAIN CENTER, INC., a Wisconsin corporation              
By: /s/ Matthew P. Prescott     Matthew P. Prescott, President

 

 

THE STATE OF WISCONSIN §   § COUNTY OF MILWAUKEE §

 

This instrument was acknowledged before me on July __, 2014, by Matthew P.
Prescott, the President of South Main Center, Inc., a Wisconsin corporation, on
behalf of said corporation.

 

      Notary Public in and for the State of Wisconsin

 

6

 

[Signature Page for Purchaser]

 

EXECUTED as of the date first set forth above.

 

  Purchaser:      

IREIT West Bend Main, L.L.C., a Delaware

limited liability company

        By:

Inland Real Estate Income Trust, Inc., a

Maryland corporation, its sole member

          By: /s/ Marcia L. Grant Name: Marcia L. Grant     Its: Assistant
Secretary

 

 

THE STATE OF ILLINOIS §   § COUNTY OF DUPAGE §

 

This instrument was acknowledged before me on this the _____ day of July, 2014,
by __________________, _____________________ of Inland Real Estate Income Trust,
Inc., the sole member of IREIT West Bend Main, L.L.C., a Delaware limited
liability company.

 

 

      Notary Public in and for the State of __________

 

7

 

[Signature Page for Title Company]

 

EXECUTED as of the date first set forth above.

 

  Title Company:       Chicago Title Insurance Company         By:     Name:    
Its:  

 

THE STATE OF __________ §   § COUNTY OF __________ §

 

 

This instrument was acknowledged before me on this the _____ day of July, 2014,
by __________________, _____________________ of CHICAGO TITLE INSURANCE COMPANY.

 

 

 

      Notary Public in and for the State of __________

 

8

 

 

 

EXHIBIT "A"

 

Description of Shopping Center

 

[See attached]

 

9

 

EXHIBIT “B”

 

Post Closing Agreement

 

[See attached]

10

 

EXHIBIT “C”

 

Construction Management Agreement

 

[See attached]

 

